Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-12 and 14-21 are pending.
Claims 15-21 are withdrawn. See Final Rejection 9/30/2021.
Claims 1-12 and 14 are examined on the merits in the present Office action.

Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The applicant recites the limitation “amplification and intensification” in claim 1 (a) and (c). This limitation is indefinite because it is not clear what would read on a probe having detecting amplification in absence of intensification.  The Applicant has provided observation of the Ban-1 probe by Southern blot reveals “activation of retro-transposable elements and intensification of the elements in specific loci” (see Figure 7 and description below). While the qualitative detection of the Ban-1 probe in Figure 7 reads on confirmation of the retrotransposable element having been intensified, it is not clear what would read on the probe being amplified but not intensified.

    PNG
    media_image1.png
    472
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    263
    673
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Molina (Molina, et al. ISHS Acta Horticulturae 1114: XXIX International Horticultural Congress on Horticulture: Sustaining Lives, Livelihoods and Landscapes (IHC2014): IX International Symposium on Banana: ISHS-ProMusa Symposium on Unravelling the Banana's Genomic Potential. 227-230. 2016) in view of Khayat (Khayat et al. Banana Improvement: Cellular, Molecular Biology and Induced mutations. Chapter 9, , 
The claims encompass a method for producing a banana plant with resistance to Fusarium oxysporum Cubensis TR4 (FOC TR4). The method of claim 1 comprises: a) exposing banana meristem to a demethylating agent which amplifies and intensifies a retro-transposable element; b) detecting a genomic marker associated with resistance to FOC TR4 by Southern blot; c) rooting the meristems to regenerate a banana plant with FOC TR4 resistance (also claims 10-12). The southern blot hybridization is conducted with a retrotransposon(RT)-specific probe (claim 7), Ban-1 (claim 8).
Molina teaches a method of producing a banana plant with tolerance to Fusarium oxysporum Cubensis TR4 by selection of somaclonal variants of banana (page 228, paragraph 2; table 1), banana plants were grown from tissue culture (page 228, paragraph 4) which one of ordinary skill in the art would recognize to implicitly encompass rooting the meristem the exhibited resistance and regenerating one or more banana plants. Observation of an absence of yellowing in the leaves is inherent to FOC TR4 resistance as yellowing in the leaves was known to be a symptom of Fusarium wilt in banana.  The banana plant provided by Molina would inherently comprise a genomic marker associated with the plant’s FOC TR4 resistance.
Molina does not explicitly state amplification and intensification of a retrotransposable element.
Molina does not teach Southern blot hybridization conducted with an RT-specific probe, Ban-1.
Khayat teaches somaclonal variants are due to the activation of a retrotransposable element (abstract). The Applicant has not provided a special definition of amplification and intensification. Activation of RT is being interpreted to encompass amplification and intensification. Khayat teaches detection of retro-transposable element in somaclonal variants of Banana with Southern blot using Ban-1 probe (Figure 7 and 8). 

It would have been obvious to modify the method of inducing somaclonal variation of Molina to include demethylation as taught by Bucher because inducing somaclonal variation in banana has been found to successfully produce variation which is resistant to Fusarium oxysporum Cubensis TR4. Because RTs were known to cause somaclonal variation, that demethylation activates RTs and that using the Ban-1 probe with southern blot was a known method for detecting RTs in banana, it would have been obvious to use the Ban-1 probe by southern blot as taught by Khayat to detect retro-transposable elements responsible for conferring FOC TR4 resistance in the somaclonal variants of Molina.

Claims 2-6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Molina in view of Khayat and Bucher in further view of Kadota (Kadota and Niimi. Plant Cell, Tissue and Organ Culture. 72: 261-265. 2003) and Madlung (Madlung et al. Plant Physiology. 129: 733-746. 2002).
The claimed invention is drawn to the demethylating agent being a DNA-methyltransferase inhibitor (claim 2), specifically decitabine (claims 3 and 4), exposing the meristem to the demethylating agent in two or more propagating cycles until the amplification reaches a plateau (claims 5-6 and 14) and that the meristem is subjected to micropropagation with TDZ prior to exposing to a demethylating agent (claim 9). 
Molina in view of Khayat and Bucher does not teach use of a demethylating agent, decitabine to induce somaclonal variation in two or more propagating cycles until amplification reaches a plateau.  
Molina in view of Khayat and Bucher does not teach the use of TDZ prior to exposing the meristem to a demethylating agent.
2 and F3 cycles of plant with decitabine (page 736, left column, paragraph 3). The teachings of Madlung are implicit that a plateau in amplification resulting from exposure to the demethylating agent was reached in that Madlung teaches the results of the experiment were repeated 5 times (page 736, left column, paragraph 3); if treatment had not been sufficient one would expect to see variability as a result of insufficient treatment effect.  
Kadota teaches that TDZ is known to produce good results for shoot regeneration and shoot proliferation of cells in vitro (page 261, paragraph bridging left and right columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment of meristem of Molina in view of Khayat and Bucher to include both treatment with TDZ because it would be beneficial to increase the rate of survival of treated meristem exposed to decitabine as taught by Madlung. It would have been obvious to expose the meristem to decitabine because it was known that demethylation causes activation of RT.
Therefore, the claimed invention is rendered obvious over Molina in view of Khayat and Bucher and in further view of Madlung and Kadota.
 
Applicant’s arguments
	The Applicant argues that Molina discloses only a field trial and not amplification of retrotransposable elements and therefore would not be expected to include a marker detectable by southern blot. 
	This argument has been fully considered but it is not persuasive. Molina teaches FOC resistant banana plants as a result of somaclonal variants. Khayat teaches detection of retrotransposons using 
The Applicant argues that the detection of the Ban-1 probe in the instant invention is the result of successive cycles of tissue culture resulting in an intensified banding pattern when performing southern blot analysis to detect the Ban-1 probe.
This argument has been fully considered but it is not persuasive.	 The banana plants of Khayat also under went successive cycles of tissue culture before being screened for retrotransposable elements for the Ban-Retro 1 probe. Paragraph 1 page 3. Figure 8.
The Applicant argues that one would not have necessarily expected somaclonal variation to result in activation of retrotransposable elements and therefore it would not have been obvious to screen for them using the method of Khayat.
This argument has been fully considered but it is not persuasive. Retrotransposable elements are known to be the cause of somaclonal variants and therefore it would have been obvious to try without undue experimentation. 
The Applicant argues that the Examiner presented Khayat to demonstrate that somaclonal variants are necessarily due to the activation of a retro-transposable element and therefore the one of ordinary skill in the art would have been relying on hindsight bias to arrive at the instantly claimed invention. The Examiner agrees that somaclonal variants are not necessarily due to the activation of a retro-transposable element; however, Khayat taught that the somaclonal variants observed comprised retrotransposable elements, (see for example page 10, under section “3.7. Involvement of retro-transposons in somaclonal variation”), Khayat teaches detection of retro-transposable elements in somaclonal variants of Banana with Southern blot using Ban-1 probe (Figure 7 and 8).

Conclusions
	Claims 1-12 and 14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663